Citation Nr: 1020498	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1950 to January 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for a lumbar spine 
disability and a cervical spine disability.  In July 2008, 
the Board remanded the claim for additional development.

In December 2009, the Veteran submitted additional evidence, 
and according to a February 2010 statement from the 
representative, the Veteran waived initial RO consideration 
of such evidence.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence relates the Veteran's lumbar spine 
disability to his active military service.

2.  The medical evidence relates the Veteran's cervical spine 
disability to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 
F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

Here, the Veteran contends that his current lumbar spine and 
cervical spine disabilities are related to an injury he 
sustained in service.  Specifically, he contends that while 
he was riding in the back of a jeep on the way to his unit, 
some kind of explosion flipped over the vehicle.  He was 
flung to the ground and knocked unconscious.  He was 
hospitalized for a scalp laceration related to the accident.  
He contends that although his back and neck also ached 
immediately following the injury, he did not report these 
symptoms while he was hospitalized because the other patients 
suffered from far worse injuries and he did not want to take 
up the doctor's time.  He further contends that as part of 
his duties while in service, he carried heavy ammunition to 
and from the ammo dumps, further exacerbating his back 
problems.  He contends that he sought treatment for his back 
pain within one year of separating from service at the 
Brooklyn, New York, VA medical center, and continued to seek 
treatment for back problems ever since service, including 
undergoing back surgery in 1968 and in 2000. 

Service treatment records reflect that in early October 1951, 
the Veteran was treated for a fever of unknown origin.  He 
reported that he had a backache and felt a chilly sensation 
up and down his back.  A few days later, the Veteran was 
hospitalized for a laceration to the scalp.  He had been 
riding in a car that had over-turned and he had fallen on his 
head.  On separation examination, it was noted that the 
Veteran had sustained a laceration to his skull in a motor 
vehicle accident for which he was hospitalized for three 
weeks.

In October 1952, the Veteran filed for service connection for 
head injuries sustained while in service.  A request was made 
for his complete service treatment records because the 
available records reflected only that he had been 
hospitalized for a head laceration for three weeks, but gave 
no further details.  No additional medical records were 
found.  The RO requested that the Veteran submit supporting 
evidence for his claim.  Because no further evidence was 
received, the claim was denied. 

In March 2006, the Brooklyn, New York, VA medical center 
informed the RO that all records prior to 1971 had been 
destroyed.  Additionally, although the Veteran contends that 
he received treatment for his lumbar and cervical spine 
throughout the 1960's, to include a myelogram of the low back 
and resulting low back surgery at Maimonides Hospital, in 
April 2005, Maimonides Hospital informed the RO that there 
were no records of care for the Veteran.  

As such, the first record of post-service treatment for the 
Veteran's back disability is dated in the late 1990's.  With 
regard to the Veteran's lumbar spine disability, an October 
1998 private treatment record reflects that the Veteran 
sought treatment for back and leg pain.  He reported that he 
had previously undergone surgery in 1969 for a herniated disc 
and associated foot drop.  A 1994 magnetic resonance imaging 
(MRI) scan report was reviewed, revealing a herniated disc at 
L4-L5 on the left side.  A December 1999 MRI of the lumbar 
spine revealed early mild acquired stenosis at L2-3 and right 
lateral recess stenosis at L3-4.  In February 2000, the 
Veteran underwent a bilateral lumbar laminectomy and 
decompression.  

With regard to the Veteran's cervical spine disability, a 
September 2000 private treatment record reflects that the 
Veteran suffered from chronic neck pain.  He was noted to 
have a history of C5 through C7 right-sided foraminal 
stenosis and had recently undergone intra-articular facet 
injections to C5-C6 and C6-C7.  

On September 2005 VA scar examination, the Veteran reported 
that his residual scar from the in-service scalp laceration 
was not problematic, but that he continued to have lower back 
and neck problems.

On September 2009 VA orthopedic examination, the Veteran 
reported that he had been experiencing neck and low back pain 
ever since the in-service motor vehicle accident.  He was 
currently experiencing sharp pain in both the low back and 
neck.  After physically examining the Veteran, the examiner 
diagnosed the Veteran with degenerative disc disease, 
degenerative joint disease, and stenosis of the lumbar spine 
and cervical spine, with associated right lower extremity 
radiculopathy and foot drop.  After reviewing the claims 
file, including the Veteran's service treatment records, the 
examiner concluded that the Veteran's current lumbar spine 
and cervical spine disabilities were at least as likely as 
not related to the in-service motor vehicle accident.  In so 
determining, the examiner explained that service medical 
records and morning reports note the Veteran was hospitalized 
for three weeks after the accident, which was considered to 
be longer than expected for a simple scalp laceration, and 
suggested that he had sustained further injury, such as to 
his low back and neck.  Additionally, there was evidence of 
chronic back and neck problems, with surgery in 1971 and in 
2000, showing a continuity of treatment for his back 
conditions.  

Moreover, in December 2009, the Board received a written 
brief presentation along with additional evidence.  In this 
regard, according to a private medical report dated in March 
2009, Dr. S.A.J. diagnosed the Veteran with posttraumatic 
cervical degenerative disc disease, cervical disc bulge, 
cervical osteophytes, lumbar degenerative disc disease, 
lumbar osteophytes, and lumbar stenosis.  Dr. S.A.J. opined 
that the Veteran's symptoms are likely a result of the 
injuries that he sustained in the military in regards to his 
neck and back pain.

Also received was a statement dated in October 2008 from 
T.F.C, who was a medic with the 955th Field Artillery 
Battalion and indicated that he served with the Veteran.  
T.F.C. indicated that the Veteran complained of severe back 
and neck pains in November 1951, after he was released from 
the hospital.  T.F.C. also stated that the Veteran told him 
that his pains developed after he was thrown from a moving 
weapons carrier.  Additionally, a statement dated in October 
2008 from the Veteran's son is of record.  The Veteran's son 
indicated that he was born after the Veteran's period of 
military service and stated that he has always known his dad 
to suffer from neck and back pain.  

On review of all evidence, the Board finds that service 
connection is warranted for both a lumbar spine disability 
and a cervical spine disability.  For one, his service 
treatment records corroborate his assertions that he was 
injured in a motor vehicle accident and sustained an injury 
to his head.  The Veteran is competent to report that he 
experienced back and neck pain as a result of the in-service 
injury and the Board finds no reason to doubt such assertion.  
Moreover, the Veteran was hospitalized for the residuals of 
the accident for three weeks, a time period that the 
September 2009 VA examiner found to be significant and 
suggestive of a more serious injury than a simple head 
laceration.  Additionally, the lay statements provided by the 
Veteran's fellow servicemember and son corroborate the 
Veteran's assertion that he had complaints of back and neck 
pain following the injury and ever since.  The Board also 
notes that the Veteran underwent surgery for his low back in 
the late 1960's or early 1970's, and there is no evidence to 
suggest that the Veteran experienced any low back injury in 
the interim period.  Finally, both the January 2009 VA 
examiner and Dr. S.A.J. provided etiology opinions favorable 
to the claims.  Based on the foregoing, and resolving any 
doubt in the Veteran's favor, the Board finds that 
entitlement to service connection for a lumbar spine 
disability and a cervical spine disability is warranted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is granted, 
subject to the laws and regulations governing monetary 
benefits.

Service connection for a cervical spine disability is 
granted, subject to the laws and regulations governing 
monetary benefits. 



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


